Exhibit 10.1

 

BRENTWOOD, TENNESSEE DATA CENTER

REAL ESTATE SALE CONTRACT

The mailing, delivery or negotiation of this Contract by Seller, Purchaser or
their respective agents or attorneys shall not be deemed an offer by Seller or
Purchaser to enter into any transaction or to enter into any other relationship,
whether on the terms contained herein or on any other terms. This Contract shall
not be binding upon either party, and neither party shall have any obligations,
liabilities or any rights with respect thereto, or with respect to the Property,
unless and until Seller and Purchaser have executed and delivered this Contract.
Until such execution and delivery of this Contract, either party may terminate
all negotiation and discussion of the subject matter hereof, without cause and
for any reason, without recourse or liability.

 

 

 

 

ARTICLE 1: GENERAL PROVISIONS

1.1        Contract.  Subject to the terms and conditions of this Real Estate
Sale Contract (this “Contract”), BellSouth Telecommunications, LLC, a Georgia
limited liability company d/b/a AT&T Tennessee (“Seller”) agrees to sell to
Carter Validus Properties, LLC, or its nominee permitted under Section 11.1
below (“Purchaser”), and Purchaser agrees to purchase from Seller, that certain
building and improvements located at 402 Franklin Road, Brentwood, Tennessee,
consisting of the following (collectively, the “Property”): (i) the real
property consisting of approximately forty-five (45) acres described on
Exhibit A attached hereto, together with all improvements (the “Improvements”)
located thereon and all easements and appurtenances pertaining to the real
property, including, but not limited to, oil, gas and mineral rights,
development rights, water rights and similar rights (collectively, the “Real
Property”); and (ii) all of Seller’s right, title and interest in and to
fixtures, which are used in the operation of the Improvements (collectively, the
“Fixtures”), including, without limitation, all affixed heating, ventilation and
air conditioning equipment, fire sprinklers uninterruptible power systems, power
distribution units, power panels, smoke detection systems, fire suppression
systems, building management systems (excluding software related thereto
licensed to Seller by third party vendors), and other equipment and amenities
now at the Property customarily included in a sale of a data center property
like the Property, but excluding (x) any personal property (including servers,
racking and associated equipment) used by Seller in the operation of its data
center and other business at the Property and “Lessee’s Equipment and
Personalty” as defined in Exhibit B hereafter and (y) any trademarks, trade
names or other intellectual property, including, without limitation, the AT&T
name and any variant thereof.

1.2        Purchase Price.  The total purchase price to be paid to Seller by
Purchaser for the Property shall be One Hundred Nine Million Two Hundred Twenty
Thousand Dollars ($109,220,000.00) (the “Purchase Price”). The Purchase Price
shall be paid to Seller at Closing (as hereinafter defined), plus or minus
prorations and other adjustments hereunder, including all Earnest Money
(hereinafter defined) credited against the Purchase Price by federal wire
transfer of immediately available funds.



--------------------------------------------------------------------------------

1.2.1    Lease Back.      During the Inspection Period, AT&T Services, Inc.
(“AT&T”) and Purchaser shall negotiate in good faith to finalize the terms of an
absolute net net net bond lease, (the “AT&T Lease”) which provides, among other
things, that AT&T is responsible for payment of all Impositions, including but
not limited to, franchise taxes (as defined in the AT&T Lease) for the Property
whereby AT&T shall leaseback the entire Property for a primary lease term and
with lease payments as provided therein and which AT&T Lease is guaranteed by
AT&T Teleholdings, Inc. (“Teleholdings”), pursuant to an unconditional guaranty
of payment (the “Guaranty”) in the form attached as an exhibit to the AT&T
Lease. The current tenant, The Bank of New York, which has 9,024 square feet of
space in the building, shall at Closing become a subtenant of AT&T under the
AT&T Lease.

1.3        Title Company.  The Title Company for this transaction shall be
Chicago Title Insurance Company, National Commercial Services, 10 South LaSalle
Street, Suite 3100, Chicago, IL 60603 Attn: Susan M. Marchewski; Tel:
312-223-2334 e-mail: susan.marchewski@ctt.com

1.4        Effective Date.  This Contract is executed as of Friday,
September 27, 2013 (the “Effective Date”).

1.5        Inspection Period.    The “Inspection Period” is the period beginning
on the Effective Date and ending at 5:00 p.m. Central Daylight Savings Time
thirty (30) days following the Effective Date.

1.6        Closing Date.    The consummation of the transaction contemplated by
this Contract (the “Closing”) shall take place on a date (the “Closing Date”)
that is ten (10) days after the expiration of the Inspection Period.

1.7        Deposit of Earnest Money.  Within two (2) business days after the
Effective Date, Purchaser shall deposit One Million Dollars ($1,000,000.00) in
immediately available funds (such amount together with all interest or other
earnings thereon and any additional payment being collectively the “Earnest
Money”) with the Title Company, evidencing Purchaser’s good faith to perform
Purchaser’s obligations under this Contract. If Purchaser fails to timely
deposit the initial Earnest Money with the Title Company, this Contract shall
terminate and be of no force and effect. The Title Company shall hold and
disburse the Earnest Money in accordance with the terms and provisions of this
Contract. If the Closing under this Contract occurs, the Title Company shall
deliver the Earnest Money into the closing escrow with Title Company, to be
applied against the Purchase Price. All interest or other earnings applicable to
the Earnest Money shall be and become a part of the Earnest Money.

1.8        AT&T Lease.  Provided the parties have fully and finally negotiated
the terms of the AT&T Lease and Guaranty, then at the Closing, the executed
Guaranty shall be delivered at Closing to Purchaser and Purchaser, as landlord,
and AT&T, as tenant, shall enter into the AT&T Lease, which AT&T Lease shall be
in the form agreed to by the parties as evidenced by their execution thereof.
The execution and delivery of the AT&T Lease and the Guaranty by the parties is
a condition precedent to the closing hereunder. If the parties have not agreed
upon the terms of the AT&T Lease or the Guaranty and finalized the same by the
Closing Date then either party may terminate this Contract upon written notice
to the other, in which event the Earnest Money, in full, shall be returned to
Purchaser.

 

2



--------------------------------------------------------------------------------

1.9        Seller Approval.    Seller’s obligations under this Contract are
conditioned on Seller obtaining such written approvals as Seller deems necessary
from the Board of Directors (or a committee of such Board ) of AT&T Inc., or
applicable affiliate, with respect to this Contract and the transactions
contemplated herein. If Seller does not receive the necessary written approvals,
then Seller may terminate this Contract by written notice to Purchaser given
prior to the Closing Date, whereupon the Title Company shall return to Purchaser
the Earnest Money, in full, and this Contract and all rights of Purchaser
hereunder shall terminate (except for those provisions which specifically
survive termination) and Seller shall have no further obligations to Purchaser
hereunder.

1.10      Trade Fixtures and Equipment.  Purchaser acknowledges that Seller is
currently conducting its general business and other related operations at the
Property. All trade fixtures, equipment, furniture, furnishings, appliances,
supplies, records, documents and other items of moveable personal property
relating to the operation of Seller’s business or any affiliate’s business that
may be situated upon the Property (including, without limitation, signage,
computer hardware, racking, such wiring as Seller may choose to remove, alarms
and security equipment, telecommunication and technology equipment and
infrastructure and all proprietary equipment and systems) are hereby excluded
from the Improvements to be conveyed hereunder and shall remain the property of
Seller, the related affiliate, or the tenant under the AT&T Lease, as
applicable.

1.11      Termination for Convenience.  In addition to any other provision in
this Contract permitting Seller to terminate the Contract, Seller may also
terminate this Contract upon written notice to Purchaser at any time prior to
the Closing Date for the convenience of Seller, provided that Seller in the
event of any termination by Seller of this Contract, whether for convenience or
as otherwise permitted hereunder, shall in such event reimburse Purchaser for
all of its then reasonable and customary third party expenses incurred in
performing due diligence on the Property (not to exceed $100,000.00). Seller
shall make such reimbursement within thirty (30) business days of being
presented with copies of all third party invoices and billings for such third
party due diligence services and expenses, together with such other supporting
or back-up documentation as Seller may reasonably request. In the event Seller
disputes any third party due diligence expense included in Purchaser’s request
for reimbursement then Seller shall reimburse Purchaser for all undisputed due
diligence expenses and the parties shall resolve any disputed due diligence
expenses by binding mediation.

ARTICLE 2: INSPECTION

2.1        Property Information.  Seller shall deliver or make available to
Purchaser the following, to the extent in Seller’s possession or control (the
“Property Information”), within two (2) days after the Effective Date:

2.1.1    Environmental Reports.  Existing third party environmental reports or
site assessments related to the Property (Seller has none, but advises Purchaser
that the Property has three underground storage tanks totaling approximately
75,000 gallons of diesel fuel, together with four above ground storage tanks of
1,120 gallons each of diesel fuel, plus a significant number of batteries for
back up electrical storage);

 

3



--------------------------------------------------------------------------------

2.1.2    Tax Statements.  Copies of the most recent ad valorem tax statements
relating to the Property, together with the latest assessment information
(Seller has none as Property is collectively assessed through Department of
Revenue); and

2.1.3    Contracts and Leases. Copies of any and all management, service,
supply, equipment rental and other contracts related to the operation of the
Property which would survive the term of the AT&T Lease (None).

Seller makes no representations or warranties as to the accuracy or completeness
of the Property Information. The Property Information and all other information,
other than matters of public record, furnished to, or obtained through
inspection of the Property by, Purchaser, its affiliates, lenders, legal
counsel, employees or agents relating to the Property, will be treated by
Purchaser, its affiliates, lenders, legal counsel, employees and agents as
confidential until the Closing, and will not be disclosed to anyone other than
on a need-to-know basis to Purchaser’s consultants who agree to maintain the
confidentiality of such information, and will be returned to Seller by Purchaser
if the Closing does not occur.

2.2        Inspections.  Commencing on the Effective Date, Purchaser at its sole
cost and expense, upon reasonable prior notice to Seller, shall have reasonable
access during normal business hours to the Property for the purpose of
conducting due diligence related inspections and tests, including surveys and
architectural, engineering, geotechnical and environmental inspections and
tests, provided that i) such inspections shall be at such times and subject to
and under such terms, conditions and requirements as Seller may impose in its
sole discretion; ii) shall exclude any areas deemed by Seller as being secret
areas into which Purchaser may not enter due to confidential or proprietary
matters; and iii) no photography, video or other recording may be taken of any
part of the interior of the building without the prior written consent of
Seller, which consent may be granted or denied in Seller’s sole discretion.
Before any such entry, Purchaser shall provide Seller with a certificate of
insurance naming Seller as an additional insured and with an insurer and
insurance limits (minimum $2,000,000.00) and coverage reasonably satisfactory to
Seller. Purchaser shall not disturb Seller’s business operations on the
Property. Purchaser may not perform any invasive testing or drilling on, at or
under the Property or any improvements thereon as a part of Purchaser’s
environmental due diligence or otherwise (“Invasive Testing”), without the prior
written consent of Seller, which Seller may give or withhold in its sole
discretion.

In connection with its due diligence investigations, Purchaser or Purchaser’s
representatives may meet with or contact building officials and governmental
authorities, parties to Service Contracts and other agreements, the property
management personnel, and a walk through of the Property; provided that Seller
shall be given a reasonable opportunity to participate in any of the foregoing.
Purchaser may only enter and inspect the interior of the Improvements when
accompanied by a representative of Seller. In conducting any inspections or
tests of the Property, Purchaser shall keep the Property free and clear of any
liens arising from work performed on behalf of Purchaser. Purchaser shall
restore the Property to substantially the same condition as existed prior to the
tests and inspections, and shall defend, indemnify and hold

 

4



--------------------------------------------------------------------------------

Seller harmless from and against any claims and liabilities asserted against
Seller arising out of Purchaser’s inspections; provided, however, the indemnity
shall not extend to claims or liabilities arising out of the discovery of any
existing environmental condition except to the extent such condition is made
worse by Purchaser’s negligence or willful misconduct. This indemnity shall
survive the Closing and any termination of this Contract. Within five
(5) business days after Seller’s request, Purchaser shall provide Seller with a
copy of the results of any tests and inspections made by or for Purchaser,
excluding only market and economic feasibility studies.

2.3        Absolute Termination Right.  Purchaser shall have through the last
day of the Inspection Period in which to examine, inspect, and investigate the
Property and, in Purchaser’s sole and absolute judgment and discretion,
determine whether the Property is acceptable to Purchaser. Notwithstanding
anything to the contrary in this Contract, Purchaser may terminate this Contract
for any reason or no reason, by giving written notice of termination to Seller
and Title Company (the “Inspection Termination Notice”) on or before the last
day of the Inspection Period, in which event the Earnest Money shall be returned
to Purchaser. If Purchaser does not give an Inspection Termination Notice, this
Contract shall continue in full force and effect, Purchaser shall be deemed to
have waived its right to terminate this Contract pursuant to this Section 2.3,
and the Earnest Money shall become non-refundable at the end of the Inspection
Period except as expressly provided herein.

2.4        Purchaser’s Reliance on its Investigations.  To the maximum extent
permitted by applicable law and except for Seller’s representations and
warranties in Section 8.1 and the warranties of title in the deed delivered at
the Closing (“Seller’s Warranties”), this sale is made and will be made without
representation, covenant, or warranty of any kind (whether express, implied, or,
to the maximum extent permitted by applicable law, statutory) by Seller. As a
material part of the consideration for this Contract, Purchaser agrees to accept
the Property on an “As is” and “Where is” basis, with all faults and any and all
latent and patent defects, and without any representation or warranty, all of
which Seller hereby disclaims, except for Seller’s Warranties. Except for
Seller’s Warranties, no warranty or representation is made by Seller as to
(a) fitness for any particular purpose, (b) merchantability, (c) design,
(d) quality, (e) condition, (f) operation or income, (g) compliance with
drawings or specifications, (h) absence of defects, (i) absence of hazardous or
toxic substances, (j) absence of faults, (k) flooding, or (l) compliance with
laws and regulations including, without limitation, those relating to health,
safety, and the environment. Purchaser acknowledges that Purchaser has entered
into this Contract with the intention of making and relying upon its own
investigation of the physical, environmental, economic use, compliance, and
legal condition of the Property and that Purchaser is not now relying, and will
not later rely, upon any representations and warranties made by Seller or anyone
acting or claiming to act, by, through or under or on Seller’s behalf concerning
the Property, except for Seller’s Warranties.

Consistent with the foregoing and subject solely to the Seller’s Warranties,
effective as of the Closing Date, Purchaser, for itself and its agents,
affiliates, successors and assigns, hereby releases, covenants not to sue, and
forever discharges Seller, AT&T Inc., AT&T Services, Inc. and their respective
agents, affiliates, subsidiaries, successors and assigns (collectively the
“releasees”) from any and all rights, claims and demands at law or in equity,
whether known or unknown at the time of this Contract, which Purchaser has or
may have in the future, arising out of the physical, environmental, economic or
legal condition of the Property, including, without

 

5



--------------------------------------------------------------------------------

limitation, all claims in tort or contract and any claim for indemnification or
contribution arising under the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601, et seq.) or any similar
federal, state or local statute, rule or regulation, excluding, however, any
claims that may arise pursuant to the AT&T Lease. Purchaser, upon Closing, shall
be deemed to have waived, relinquished and released Seller and all other
releasees from and against any and all matters affecting the Property as of the
Closing.

The provisions of this Section 2.4 shall survive indefinitely any closing or
termination of this Contract and shall not be merged into the closing documents.

ARTICLE 3: TITLE REVIEW AND APPROVAL

3.1        Title Review. Purchaser has or during the Inspection Period will
receive a current preliminary title report or commitment (such report or
commitment, as it may be amended, supplemented and updated, the “Preliminary
Title Report”) issued by the Title Company, together with legible copies of all
documents of record referred to in the Preliminary Title Report as exceptions to
title to the Property. Upon execution of this Contract by the parties, Seller
shall direct Title Company to revise the commitment to name Purchaser’s
acquisition entity as the named insured in the amount of the Purchase Price.
Purchaser may obtain, at Purchaser’s expense, a current ALTA survey (“Survey”)
of the Property during the Inspection Period certified to Purchaser, Title
Company and any other party as Purchaser may direct. Seller retains the right to
coordinate and oversee the survey, subject to Purchaser’s survey requirements.
During the Inspection Period, Purchaser shall review title to the Property as
disclosed by the Preliminary Title Report and the Survey. Seller shall remove,
or cause the Title Company to insure over at Closing, any monetary lien for a
determinable sum caused by Seller. Seller may cause the Title Company to insure
over mechanics liens for unpaid labor and materials relating to work authorized
by Seller. With respect to any other title or Survey exceptions, Seller shall
have no obligation to remove such exceptions or correct any Survey objections.
The term “Permitted Exceptions” means those specific exceptions in the
Preliminary Title Report as of the end of the Inspection Period (other than
those that Seller is required to remove), any real estate taxes not yet due and
payable, zoning ordinances and regulations and other laws or regulations
governing the use or enjoyment of the Property and the AT&T Lease.

3.2        Title Policy Condition.  Purchaser shall not be obligated to close
this transaction unless at Closing, upon payment of the premium and any other
usual and customary conditions imposed by the Title Company, the Title Company
is willing to issue to Purchaser an owner’s policy of title insurance, dated as
of the date and time of the recording of the Deed, with extended coverage, in
the amount of the Purchase Price, insuring Purchaser that title to the Property
is vested of record in Purchaser on the Closing Date, subject only to the
Permitted Exceptions, the printed conditions and exceptions of such policy other
than the standard exceptions deleted by or modified in a manner acceptable to
Purchaser and extended coverage and any other title exceptions accepted or
deemed accepted by Purchaser (the “Title Policy”).

3.3        Owner’s Affidavit.  At the Closing, Seller shall execute and deliver
to the Title Company an ALTA statement in customary form, a standard gap
indemnity, and any other document or undertaking reasonably required to cure or
remove the exceptions to title that Seller is obligated to remove pursuant to
Section 3.1.

 

6



--------------------------------------------------------------------------------

3.4        Leasehold Policy. Seller may also request, at Seller’s sole cost and
expense, that the Title Company provide the tenant under the AT&T Lease, at
Closing with a simultaneous leasehold title commitment issued by the Title
Company under which the Title Company will agree at Closing to issue an ALTA
Leasehold Policy of Title Insurance in the amount of the Purchase Price insuring
its leasehold interest under the Lease, subject only to the Permitted Exceptions
and Purchaser’s acquisition financing if any.

3.5        SNDA. Purchaser will provide the tenant under the AT&T Lease at
Closing with a Subordination, Non-Disturbance and Attornment Agreement (in
substantially the form attached as an exhibit to the AT&T Lease between the
parties) from the holders of all such mortgages, deeds of trust, liens or other
encumbrances arising from the acquisition financing.

ARTICLE 4: COVENANTS

4.1        Operation of Property; Ongoing Repairs and Maintenance.  From the
Effective Date through the Closing, Seller shall operate and manage the Property
in substantially the same manner in which it is being operated as of the
Effective Date.

4.2        New Contracts.  From the Effective Date through the Closing, Seller
will not enter into or amend any contract that will be an obligation affecting
the Property subsequent to the Closing, except contracts entered into in the
ordinary course of business that do not have a term extending beyond the end of
the initial term of the AT&T Lease. Seller shall not create any right, title or
interest whatsoever in or to the Property (including any so-called “back-up
contracts”) which are expressly prohibited or create any voluntary lien without
promptly discharging the same at Closing.

4.3        Maintenance of Insurance.  From the Effective Date through the
Closing, Seller shall continue to carry its existing insurance on the
Improvements.

4.4        Permits and Encumbrances.    From the Effective Date through the
Closing, without the prior written consent of Purchaser, which shall not be
unreasonably withheld or delayed, Seller shall not encumber the Property or
create or modify any exceptions to title to the Property, or initiate or consent
to any action with respect to zoning or other Property entitlements or permits.

ARTICLE 5: CONDITIONS AND REMEDIES

5.1        Conditions.  The obligation of Seller, on the one hand, and
Purchaser, on the other hand, to consummate the transactions contemplated
hereunder shall be subject to the following conditions:

5.1.1    Representations and Warranties.    The other party’s representations
and warranties contained herein shall be true and correct in all material
respects as of the respective dates made and re-made as of the Closing Date
(subject to Section 10.3.2 below);

5.1.2    Covenants.  As of the Closing Date, the other party shall have
performed its material covenants and obligations hereunder;

 

7



--------------------------------------------------------------------------------

5.1.3    Proceedings.    There shall exist no pending or threatened action, suit
or proceeding with respect to the other party before or by any court or
administrative agency which seeks to restrain or prohibit, or to obtain damages
or a discovery order with respect to, this Contract or the consummation of the
transactions contemplated hereby;

5.1.4    No Change.    A lack of any casualty or material adverse change in the
condition of the Property, or title or legal status to the Property, or the
environmental condition of the Property and the Property has the same effective
permits, licenses and compliance with applicable laws as were in place at the
end of the Inspection Period; and

5.1.5    Other.    Any other condition set forth in this Contract to such
party’s obligation to close is not satisfied by the applicable date and time.

5.2        Effect of Failure of Condition.  So long as a party is not in default
hereunder, if any condition benefiting such party has not been satisfied as of
the Closing Date or other applicable date, such party may, in its sole
discretion: (i) terminate this Contract by delivering written notice to the
other party on or before the Closing Date or other applicable date, in which
event the Earnest Money shall be returned to Purchaser (unless Purchaser is in
default hereunder), (ii) extend the time available for the satisfaction of such
condition by up to a total of ten (10) business days, or (iii) elect to close,
notwithstanding the non-satisfaction of such condition, and therefore waive
satisfaction of such condition. If such party elects to proceed pursuant to
clause (ii) above, and such condition remains unsatisfied after the end of such
extension period, then, at such time, such party may proceed pursuant to either
clause (i) or (iii) above.

ARTICLE 6: CLOSING

6.1        Closing.  The Closing shall occur on the Closing Date through the
Title Company. Counsel for the respective parties may provide closing
instructions to the Title Company. In the event of any conflict between the
closing instructions and the provisions of this Contract, as between the
parties, the provisions of this Contract shall control. All conditions to
Closing must be met and the Purchase Price paid to Seller by wire transfer from
the Title Company prior to 2:00 p.m. Central Standard Daylight Time on the
Closing Date.

6.2        Seller’s Deliveries in Escrow.  On the Closing Date, Seller shall
deliver in escrow to Title Company the following:

6.2.1    Deed.    A special warranty deed (or similar State specific deed with
warranty of title only during the period of Seller’s ownership)(the “Deed”)
executed by Seller conveying the Property to Purchaser in customary form and
reasonably acceptable to the parties and the Title Company, subject to all
matters then of record;

6.2.2    Evidence of Authority.    If required by the Title Company, an
affidavit signed on behalf of Seller as of the Closing Date, so as to evidence
the authority of the person signing the Deed and other documents to be executed
by Seller at Closing;

6.2.3    Foreign Person.    An affidavit of Seller certifying that Seller is not
a “foreign person” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980;

 

8



--------------------------------------------------------------------------------

6.2.4    Owner’s Affidavit.  An executed affidavit or other document acceptable
to the Title Company in issuing the owner’s title policy without exception for
possible lien claims of mechanics, laborers and materialmen and without
exception for parties in possession except for the rights of the tenant under
the AT&T Lease and any subtenants thereunder;

6.2.5    Transfer Tax.    Such conveyancing, certificate of value or transfer
tax forms or returns, or the like, if any, as are required to be delivered or
signed by Seller by applicable state and local law in connection with the
conveyance of the Property;

6.2.6    AT&T Lease.    Two (2) originals of the AT&T Lease executed by the
tenant thereunder and one (1) original of the Guaranty executed by Teleholdings;

6.2.7    SNDA.  Three (3) originals of the SNDA as described in Section 3.5; and

6.2.8    Bill of Sale and Assignment.    A blanket bill of sale and assignment
conveying all of Seller’s right, title and interest in the Fixtures,
Improvements, and appurtenances to the Real Property, but excluding Lessee’s
Equipment and Personalty.

6.2.9    Other Documentation.  Such other documents as may be reasonable and
necessary in the opinion of the Title Company to consummate and close the
purchase and sale contemplated herein pursuant to the terms and provisions of
this Contract.

6.3        Purchaser’s Deliveries in Escrow. On the Closing Date, Purchaser
shall deliver in escrow to the Title Company the following:

6.3.1    Purchase Price.  The Purchase Price, (including the Earnest Money that
is applied to the Purchase Price), plus or minus applicable prorations as
provided in this Contract, in immediate, same-day U.S. federal funds wired for
credit into the Title Company’s escrow account;

6.3.2    Evidence of Authority.    Such consents and authorizations as the Title
Company may reasonably deem necessary to evidence authorization of Purchaser for
the purchase of the Property, the execution and delivery of any documents
required in connection with Closing and the taking of all action to be taken by
the Purchaser in connection with Closing;

6.3.3    Lease.    Two (2) originals of the AT&T Lease executed by Purchaser or
Purchaser’s acquisition entity, as landlord; and

6.3.4    Other Documentation.  Such conveyance and transfer tax forms and other
documents as may be reasonable and necessary in the opinion of the Title Company
to consummate and close the purchase and sale contemplated herein pursuant to
the terms and provisions of this Contract.

6.4        Closing Statements.  As of or prior to the Closing Date, Seller and
Purchaser shall deposit with Title Company executed closing statements
consistent with this Contract in the form required by the Title Company.

 

9



--------------------------------------------------------------------------------

6.5        Possession.    Seller shall deliver possession of the Property to
Purchaser at the Closing, subject to the AT&T Lease.

6.6        Proration.  There shall be no prorations of taxes, utilities or other
charges since an affiliate of Seller is leasing back the Property at Closing
pursuant to the AT&T Lease. Seller or AT& T are responsible for all taxes,
utilities or other charges both prior to Closing and during the term of the AT&T
Lease.

6.7        Closing Expenses.

6.7.1    Seller’s Closing Expenses.  Seller shall pay on the Closing Date
one-half of the closing escrow fee, the recording cost for the Deed, all
transfer, documentary or other taxes (excluding mortgage tax per Section 7.2),
or assessments imposed by virtue of the sale of the Property, the title search
fee or commitment fee for the title commitment, the premium cost for Purchaser’s
owner title policy and any extended coverage or endorsements, the premium cost
for Seller’s leasehold title policy and all endorsements to such policy, if
requested, the sale commissions as provided in Section 7.3 below, and the fees
and expenses of Seller’s counsel

6.7.2    Purchaser’s Closing Expenses.  Purchaser shall pay on the Closing Date
one-half of the closing escrow fee, all recording costs other than for the Deed,
the cost of the Survey and any revisions thereto, the premium cost of any loan
title insurance policy for Purchaser’s lender(s), including any endorsements
requested by Purchaser’s lender(s), and the fees and expenses of Purchaser’s
counsel.

ARTICLE 7: PRORATIONS AND ADJUSTMENTS

7.1        Prorations.  Real estate taxes and assessments, charges under Service
Contracts, and utility charges will not be prorated at Closing and the Seller
and/or tenant under the AT&T Lease shall be responsible for same. At Closing
Seller will cause the tenant under the AT&T Lease to pay, or Purchaser shall be
credited, for “Base Rent” payable under the AT&T Lease from and including the
date of Closing through and including the last day of the calendar month in
which the Closing occurs. The tenant under the AT&T Lease shall continue to be
responsible as set forth in the AT&T Lease after Closing for real estate taxes
and assessments, charges under Service Contracts, and utility charges which
accrue before Closing; provided that Seller’s obligation for real estate taxes
accrued through the date of Closing shall be adjusted between Seller and the
tenant under the AT&T Lease as set forth therein and real estate taxes shall
thereafter be paid and settled as provided in the AT&T Lease.

7.2        Transfer Taxes.    Seller shall pay all state, county and municipal
transfer taxes applicable to the transfer of the Property. Purchaser shall pay
any mortgage tax imposed on the mortgage, deed of trust or similar security
instrument filed of record in connection with Purchaser’ acquisition financing.

7.3        Sales Commissions.  Seller and Purchaser represent and warrant each
to the other that they have not dealt with any real estate broker, sales person
or finder in connection with this transaction, other than Cushman & Wakefield of
Georgia, Inc., whose commission shall be paid by Seller pursuant to separate
agreement. Other than the broker(s), as stated herein, in the event of any claim
for broker’s or finder’s fees or commissions in connection with the negotiation,

 

10



--------------------------------------------------------------------------------

execution or consummation of this Contract or the transactions contemplated
hereby, each party shall defend, indemnify and hold harmless the other party
from and against any such claim based upon any statement, representation or
agreement of such party.

ARTICLE 8: REPRESENTATIONS AND WARRANTIES

8.1        Seller’s Representations and Warranties.    Seller represents and
warrants to Purchaser that:

8.1.1    Organization and Authority.  Seller has been duly organized, is validly
existing, and is in good standing in the state in which it was formed. Subject
to Section 1.9 above, Seller has the full right and authority and has obtained
any and all consents required to enter into this Contract and to consummate or
cause to be consummated the transactions contemplated hereby. Subject to
Section 1.9 above, this Contract has been, and all of the documents to be
delivered by Seller at the Closing will be, authorized and executed and
constitute, or will constitute, as appropriate, the valid and binding obligation
of Seller, enforceable in accordance with their terms.

8.1.2    Conflicts and Pending Actions.  There is no agreement to which Seller
is a party or, to Seller’s knowledge, that is binding on Seller which is in
conflict with this Contract. To Seller’s knowledge, there is no action or
proceeding pending or threatened against Seller or relating to the Property,
which challenges or impairs Seller’s ability to execute or perform its
obligations under this Contract.

8.1.3    Legal Compliance.    To Seller’s knowledge, Seller has not received any
written notices of any violations of any building code or other law with respect
to the Property which have not been corrected to the satisfaction of the issuer
of the notice.

8.1.4    Condemnation.  Seller has no knowledge of any contemplated or pending
condemnation or similar proceeding affecting the Property.

8.1.5    ERISA.  Seller is not and is not acting on behalf of an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, a “plan” within the meaning of
Section 4975 of the Internal Revenue Code of 1986, as amended or an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. §2510.3101 of any
such employee benefit plan or plans.

8.1.6    Environmental.  To Seller’s knowledge, Seller has not received any
notice from any governmental authority that the Property or the use of the
Property violates any Environmental Laws. The term “Environmental Laws” includes
without limitation the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response, Compensation and Liability Act and other
federal laws governing the environment as in effect on the date of this Contract
together with their implementing regulations and guidelines as of the date of
this Contract, and all state, regional, county, municipal and other local laws,
regulations and ordinances that are equivalent or similar to the federal laws
recited above or that purport to regulate Hazardous Materials. The term
“Hazardous Materials” includes petroleum, including crude oil or any fraction
thereof, natural gas, natural gas liquids, liquified natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas or such synthetic gas), asbestos
and

 

11



--------------------------------------------------------------------------------

asbestos-containing materials and any substance, material waste, pollutant or
contaminant listed or defined as hazardous or toxic under any Environmental Law.
Seller has disclosed to Purchaser the existence of underground and above ground
diesel storage tanks, and batteries, per Section 2.1.1 of this Agreement.

8.1.7    There are no contracts or other written agreements for services,
supplies or materials affecting the use, operation or management of the Property
which will be binding on Purchaser.

As used in this Contract, the term “to Seller’s knowledge”, “actual knowledge”
or “best of Seller’s knowledge” or words of similar import shall mean the actual
knowledge of Richard D. Wagner, Director of Portfolio Management and
Transactions, and not that of any other person, as presently recollected by such
person without any review of files or other investigation or inquiry of any
kind, and shall not mean that such person is charged with knowledge of the acts,
omissions and/or knowledge of Seller’s agents or employees. As used in this
Contract, the term “to Purchaser’s knowledge”, “actual knowledge” or “best of
Purchaser’s knowledge” or words of similar import shall mean the actual
knowledge of Michael Seton and not that of any other person, as presently
recollected by such person without any review of files or other investigation or
inquiry of any kind, and shall not mean that such person is charged with
knowledge of the acts, omissions and/or knowledge of Purchaser’s agents or
employees.

8.2        Purchaser’s Representations and Warranties.  Purchaser represents and
warrants to Seller that:

8.2.1    Organization and Authority.  Purchaser has been duly organized and is
validly existing, and is in good standing in the state in which it was formed.
Purchaser has the full right and authority and has obtained any and all consents
required to enter into this Contract and at Closing will have the full rights
and authority and will have obtained any and all consents required to consummate
or cause to be consummated the transactions contemplated hereby. This Contract
has been, and all of the documents to be delivered by Purchaser at the Closing
will be, authorized and properly executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable in
accordance with their terms.

8.2.2    Conflicts and Pending Action.  There is no contract to which Purchaser
is a party or, to Purchaser’s knowledge, binding on Purchaser which is in
conflict with this Contract. To Purchaser’s knowledge, there is no action or
proceeding pending or threatened against Purchaser which challenges or impairs
Purchaser’s ability to execute or perform its obligations under this Contract.

8.2.3    ERISA.  Purchaser is not and is not acting on behalf of an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, a “plan” within the meaning of
Section 4975 of the Internal Revenue Code of 1986, as amended or an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. §2510.3101 of any
such employee benefit plan or plans.

8.3        Survival of Representations and Warranties.  The representations and
warranties set forth in this Article 8 are made as of the Effective Date and are
remade as of the Closing Date

 

12



--------------------------------------------------------------------------------

and shall survive the Closing for the Limitation Period set forth in
Section 10.3 below. Each party shall have the right to bring an action against
the other on the breach of a representation or warranty hereunder, only if
Seller or Purchaser as the case may be, has given the other party written notice
of the circumstances giving rise to the alleged breach within such Limitation
Period.

ARTICLE 9: DAMAGES AND CONDEMNATION

9.1        Risk of Loss.  The Closing shall be effective as of 12:01 a.m. CDT on
the Closing Date. Notwithstanding the foregoing, the risk of loss of all or any
portion of the Property shall be borne by Seller up to and including the actual
time of the Closing and wire transfer of the Purchase Price to Seller, and
thereafter by Purchaser, subject, however, to the terms and conditions of
Sections 9.2 and 9.3 below.

9.2        Damage.  Seller shall promptly give Purchaser written notice of any
damage to the Property, describing such damage, and the Seller’s estimate of
time to repair such damage. If such damage is not material, as defined below,
then this Contract shall remain in full force and effect and at Closing
Purchaser shall receive an assignment of the insurance proceeds relating to such
damage and a credit for any deductible applicable to such insurance coverage and
repair of such damage shall be subject to the terms of the AT&T Lease as if such
damage had occurred during the Lease term. If such damage is material, Purchaser
may elect by notice to Seller given within 10 days after Purchaser is notified
of such damage (and the Closing shall be extended, if necessary, to give
Purchaser such 10-day period to respond to such notice) to proceed in the same
manner as in the case of damage that is not material or to terminate this
Contract, in which event the Earnest Money shall be immediately returned to
Purchaser. Damage as to any one or multiple occurrences is “material” if in the
reasonably exercised judgment of Seller it will take more than six (6) months
after Closing to repair.

9.3        Condemnation.  Seller shall promptly give Purchaser written notice
(the “Notice of Taking”) of any eminent domain proceedings that are threatened
or instituted with respect to a material portion of the Property. By notice to
Seller given within 10 days after Purchaser receives the Notice of Taking (and
if necessary the Closing Date shall be extended to give Purchaser the full
10-day period to make such election), Purchaser may terminate this Contract or
proceed under this Contract, in which event at the Closing, Seller shall turn
over to Purchaser any award it has received with respect to such taking and
shall assign to Purchaser its right to any award. If no such election is made,
or if the portion of the Property subject to any such taking is not material,
this Contract shall remain in full force and effect and the purchase
contemplated herein, less any interest taken by eminent domain or condemnation,
shall be effected with no further adjustment, and upon the Closing of this
purchase, Seller shall assign to Purchaser its right to any award that has been
or that may thereafter be made for such taking. During the pendency of this
Contract, Seller and Purchaser shall jointly negotiate and deal with the
condemning authority in respect of such matter. For purposes hereof, a
“material” taking shall mean a taking either of the entire Property or a portion
thereof if, in Purchaser’s commercially reasonable opinion, the remaining
Property cannot be restored to an economically viable building without either
substantial alteration of the Property or relief from governmental regulations
or the requirements of any leases then in effect with respect to the Property.
For instance, Seller and Purchaser acknowledge that a taking of road
right-of-way which does not affect parking at the Property or take any portion
of the Improvements is not material for purposes of this section.

 

13



--------------------------------------------------------------------------------

ARTICLE 10: DEFAULT AND DAMAGES

10.1      Default by Purchaser.  If Purchaser shall default in its obligation to
purchase the Property pursuant to this Contract, then Purchaser agrees that
Seller shall have the right to have the Title Company deliver the Earnest Money
to Seller as liquidated damages to recompense Seller for time spent, labor and
services performed, and the loss of its bargain. Purchaser and Seller agree that
it would be impracticable or extremely difficult to affix damages if Purchaser
so defaults and that the Earnest Money represents a reasonable estimate of
Seller’s damages. Seller agrees to accept the Earnest Money as Seller’s total
damages and relief hereunder if Purchaser defaults in its obligation to close
hereunder. If Purchaser does so default, this Contract shall be terminated and
Purchaser shall have no further right, title, or interest in or to the Property.

10.2      Default by Seller.    If Seller defaults in its obligation to sell and
convey the Property to Purchaser pursuant to this Contract, Purchaser’s sole
remedy shall be to elect one of the following: (a) to terminate this Contract,
in which event Purchaser shall be entitled to the return by the Title Company to
Purchaser of the Earnest Money, or (b) if Closing does not occur solely on
account of a Willful Seller Default, to bring a suit for specific performance,
provided that any suit for specific performance must be brought within ninety
(90) days of Seller’s default. In no event shall Seller be liable to Purchaser
for any actual, punitive, speculative, consequential or other damages, all of
which are hereby waived by Purchaser. For the purposes hereof, a “Willful Seller
Default” shall mean a default by Seller on or after the date hereof whereby
Seller intentionally and in bad faith acts with the sole purpose of frustrating
the intent of this Contract. Notwithstanding the foregoing, if Purchaser’s
remedy of specific performance is not available to Purchaser because of Seller
conveying the Property to a third party in breach of its obligations under this
Contract, then to the extent the Purchaser is the prevailing party in such
action for specific performance (or would have been the prevailing party in such
action except for Seller’s actions which make specific performance not
available), the Purchaser shall receive the return of the Earnest Money and in
addition the Purchaser shall receive from Seller as agreed upon liquidated
damages and as its sole remedy and relief (i) Purchaser’s actual documented
out-of-pocket expenses paid to third parties by Purchaser in connection with
this Contract, and (ii) an amount equal to the Net Additional Consideration
received by Seller for the wrongful sale of the Property to such third party.
The term “Net Additional Consideration” shall mean the difference between
(a) the net proceeds actually received by Seller for the sale of the Property to
a third party prior to the Closing Date and (b) the Purchase Price hereunder.
Purchaser hereby waives any other rights or remedies in respect of any such
default. This Contract confers no present right, title or interest in the
Property to Purchaser and Purchaser agrees not to file a lis pendens or other
similar notice against the Property except in connection with, and after, the
filing of a suit for specific performance.

10.3      Limitations.

10.3.1  Limitation Period.    Seller’s covenants, indemnities, warranties and
representations contained in this Contract and in any document executed by
Seller pursuant to this Contract shall survive Purchaser’s purchase of the
Property only for a period commencing

 

14



--------------------------------------------------------------------------------

on the Closing Date and ending one hundred and eighty (180) days after the
Closing Date (the “Limitation Period”). Seller’s liability for breach of any
such covenant, indemnity, representation or warranty with respect to the
Property shall be limited to claims in excess of an aggregate Fifty Thousand
Dollars ($50,000.00) and Seller shall be liable only to the extent that such
aggregate exceeds such figure. Seller’s aggregate liability for claims arising
out of such covenants, indemnities, representations and warranties with respect
to the Property shall not exceed two percent (2%) of the Purchase Price (the
“Damage Limit”). Purchaser shall provide written notice to Seller prior to the
expiration of the Limitation Period of any alleged breach of such covenants,
indemnities, warranties or representations and shall allow Seller thirty
(30) days within which to cure such breach, or, if such breach cannot reasonably
be cured within thirty (30) days, an additional reasonable time period, so long
as such cure has been commenced within such thirty (30) days and is being
diligently pursued. If Seller fails to cure such breach after written notice and
within such cure period, Purchaser’s sole remedy shall be an action at law for
actual damages as a consequence thereof, which must be commenced, if at all,
within the Limitation Period; provided, however, that if within the Limitation
Period Purchaser gives Seller written notice of such a breach and Seller
notifies Purchaser of Seller’s commencement of a cure, commences to cure and
thereafter terminates such cure effort, Purchaser shall have an additional
thirty (30) days from the date of such termination within which to commence an
action at law for damages up to the Damage Limit as a consequence of Seller’s
failure to cure. The Limitation Period referred to herein shall apply to known
as well as unknown breaches of such covenants, indemnities, warranties or
representations. Purchaser specifically acknowledges that such termination of
liability represents a material element of the consideration to Seller. The
limitation as to Seller’s liability in this Section 10.3.1 does not apply to
Seller’s liability with respect to prorations and adjustments under Article 7.

10.3.2  Disclosure.    Notwithstanding any contrary provision of this Contract,
if Seller becomes aware during the pendency of this Contract prior to Closing of
any matters which make any of their representations or warranties untrue, Seller
shall promptly disclose such matters to Purchaser in writing. In the event that
Seller so discloses any matters which make any of Seller’s representations and
warranties untrue in any material respect or in the event that Purchaser
otherwise becomes aware during the pendency of this Contract prior to Closing of
any matters which make any of Seller’s representations or warranties untrue in
any material respect, Seller shall bear no liability for such matters (provided
that such untruth is not the result of Seller’s breach of any express covenant
set forth in this Contract), but Purchaser shall have the right to elect in
writing on or before the Closing Date, (i) to waive such matters and complete
the purchase of the Property without reduction of the Purchase Price in
accordance with the terms of this Contract, or (ii) as to any matters disclosed
following the expiration of the Inspection Period, to terminate this Contract.

10.3.3  Purchaser’s Knowledge.    Notwithstanding anything contained in this
Contract to the contrary, Seller shall have no liability for breaches of any
representations, warranties and certifications (individually, a “Representation”
and collectively, the “Representations”) which are made by Seller herein or in
any of the documents or instruments required to be delivered by Seller hereunder
if Purchaser or its officers had knowledge of such breach by Seller as to a fact
or circumstance which, by its nature, indicates that a Representation was or has
become untrue or inaccurate and Purchaser either (a) during the Inspection
Period fails to terminate this Contract as set forth in Section 2.3 or (b) at
any other time at or prior to

 

15



--------------------------------------------------------------------------------

Closing, Purchaser elects to proceed to close the transaction contemplated by
this Contract, Purchaser shall not otherwise have the right to bring any lawsuit
or other legal action against Seller, nor pursue any other remedies against
Seller, as a result of the breach of such Representation caused thereby.

ARTICLE 11: MISCELLANEOUS

11.1      Parties Bound; Assignment.  Neither party may assign this Contract
without the prior written consent of the other, and any such prohibited
assignment shall be void; provided, however, that Purchaser may assign this
Contract without Seller’s consent to an Affiliate or to effect an Exchange under
Section 11.2. For the purposes of this paragraph, the term “Affiliate” means
(a) an entity that directly or indirectly controls, is controlled by or is under
common control with the Purchaser or (b) an entity at least a majority of whose
economic interest is owned by Purchaser; and the term “control” means the power
to direct the management of such entity through voting rights, ownership or
contractual obligations, provided that in no event may the Contract be assigned
by Purchaser to a “Significant Competitor” as defined under the AT&T Lease. No
such assignment, however, shall release the assignor from the obligations under
this Contract. Subject to the foregoing, this Contract shall be binding upon and
inure to the benefit of the respective successors and assigns of the parties.

11.2      Section 1031 Exchange. Purchaser or Seller may consummate the purchase
of the Property as part of a so-called like kind exchange (the “Exchange”)
pursuant to §1031 of the Internal Revenue Code of 1986, as amended (the “Code”),
provided that: (i) the Closing shall not be delayed or affected by reason of the
Exchange nor shall the consummation or accomplishment of the Exchange be a
condition precedent or condition subsequent to either party’s obligations under
this Contract; (ii) the Exchange is effected through an assignment of this
Contract, or its rights under this Contract, to a qualified intermediary;
(iii) Seller shall not be required to take an assignment of the purchase
agreement for the relinquished property or be required to acquire or hold title
to any real property for purposes of consummating the Exchange; and (iv) the
party requesting the Exchange shall pay any additional costs that would not
otherwise have been incurred by Purchaser or Seller had such party not
consummated its purchase or sale through the Exchange. Neither Seller nor
Purchaser by this agreement or acquiescence to the Exchange shall (1) have its
rights under this Contract affected or diminished in any manner or (2) be
responsible for compliance with or be deemed to have warranted to the other
party that the Exchange in fact complies with § 1031 of the Code.

11.3      Headings.  The article, section, subsection and other headings of this
Contract are for convenience only and in no way limit or enlarge the scope or
meaning of the language hereof.

11.4      Invalidity and Waiver.    If any portion of this Contract is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Contract shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The failure by either party to enforce
against the other any term or provision of this Contract shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

 

16



--------------------------------------------------------------------------------

11.5    Governing Law.    This Contract shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the State of in
which the Property is located excluding its conflict of laws provisions.

11.6    Survival.  The provisions of this Contract shall survive the Closing,
subject to the express limitations set forth herein.

11.7    No Third Party Beneficiary. The provisions of this Contract and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Contract or of the documents to be executed and delivered at
Closing.

11.8    Time.  Time is of the essence in the performance of this Contract.

11.9    Confidentiality.  Purchaser shall make no public announcement or
disclosure of the sale or lease of the Property or of any other information
related to this Contract or the transactions contemplated hereby to outside
brokers or third parties, before or after the Closing, without the specific
prior written consent of Seller, except for such disclosures to Purchaser’s
lenders, counsel, creditors, officers, employees and agents as may be necessary
to permit Purchaser to perform Purchaser’s obligations hereunder or is required
by applicable law, rule or resolution.

11.10  Notices.  All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth below. Any such
notices shall be either (i) sent by overnight delivery using a nationally
recognized overnight courier, in which case notice shall be deemed delivered one
business day after deposit with such courier, (ii) sent by facsimile and
confirmed by contemporaneous overnight delivery, in which case notice shall be
deemed delivered upon electronic confirmation by sender’s facsimile machine of
transmission of such notice, or (iii) sent by personal delivery, in which case
notice shall be deemed delivered upon receipt or refusal of delivery. A party’s
address may be changed by written notice to the other party; provided, however,
that no notice of a change of address shall be effective until actual receipt of
such notice. The attorney for a party has the authority to send notices on
behalf of such party.

 

If to Purchaser:   If to Seller: Carter Validus Properties, LLC,   AT&T
Services, Inc. a Delaware limited liability company   333 Commerce Street 4211
W. Boy Scout Blvd., Suite 500   Room 107 Tampa, FL 33607   Nashville, TN 37201
Attention: John E. Carter   Attn: Orin Odom

Telephone: (813) 263-5312

Facsimile: (813) 287-0397

 

Telephone: (615) 726-1186

Facsimile (615) 214-8837

 

17



--------------------------------------------------------------------------------

  and to:  

AT&T Services

Whitacre Tower

208 South Akard, Room 3137

Dallas, TX 75202

Attn: General Attorney – Real Estate

Fax: (214) 746-2214

With copy to:   With a copy to: GrayRobinson, P.A.   Daniel T. Engle

401 E. Jackson Street, Suite 2700

Tampa, Florida 33602

Attn: Stephen L. Kussner, Esquire

Telephone: (813) 273-5296

Facsimile: (813) 273-5145

 

Thompson Coburn LLP

505 North 7th Street

One US Bank Plaza, Suite 2700

St. Louis, MO 63101

Fax: (314) 552-7031

11.11  Construction.    The parties acknowledge that the parties and their
counsel have reviewed and revised this Contract and agree that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Contract
or any exhibits or amendments hereto.

11.12  Calculation of Time Periods.    Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. The last day of any period of
time described herein shall be deemed to end at 5:00 p.m. in the jurisdiction in
which the Property is located.

11.13  Execution in Counterparts.    This Contract may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
such counterparts shall constitute one Contract. To facilitate execution of this
Contract, the parties may execute and exchange by telephone facsimile or pdf
e-mail counterparts of the signature pages, provided that executed originals
thereof are forwarded to the other party on the same day by any of the delivery
methods set forth in Section 11.10 other than facsimile.

11.14  Further Assurances.    In addition to the acts and deeds recited herein
and contemplated to be performed, executed or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

11.15  Attorneys’ Fees.    In the event either party hereto employs an attorney
in connection with claims by one party against the other arising from the
operation of this Contract, the non-prevailing party shall pay the prevailing
party all reasonable fees and expenses, including attorneys’ fees, incurred in
connection with such transaction.

 

18



--------------------------------------------------------------------------------

11.16    Entirety and Amendments.  This Contract embodies the entire contract
between the parties and supersedes all prior contracts and understandings
relating to the Property. This Contract may be amended or supplemented only by
an instrument in writing executed by both Seller and Purchaser.

11.17    [Intentionally Deleted]

11.18    Exhibits.    The following exhibits are attached to this Contract and
are incorporated into this Contract and made a part hereof:

(a)        Exhibit A – Legal Description of the Land

(b)        Exhibit B  - Lessee’s Equipment and Personalty

11.19    No Survival.  Except as provided in the Deed and as specifically stated
in this Contract to survive the Closing or the termination of this Contract, all
representations, warranties, obligations and covenants of this Contract shall
merge with the Deed and shall not survive the Closing or other termination of
this Contract.

11.20    Recording.  Except in connection with Purchaser pursuing a Seller
default under Section 10.2 hereof, this Contract shall not be recorded.

11.21    Escrow.  Title Company is authorized to deposit the Earnest Money
promptly upon receipt thereof, to hold same in escrow and, subject to clearance
thereof, to disburse same in accordance with terms and conditions of this
Contract. In the event of doubt as to Title Company’s duties or liabilities
under the provisions of this Contract, the Title Company may in its reasonable
discretion, continue to hold the same subject to this escrow until the parties
mutually agree to the disbursement thereof, or until a judgment of a court of
competent jurisdiction shall determine the rights of the parties thereto, or
Title Company may deposit same with the court having jurisdiction of the
dispute, and upon notifying all parties concerned of such action, all liability
on the part of the Title Company shall terminate, except to the extent of
accounting for any items theretofore delivered out of escrow. In the event of
any suit between Purchaser and Seller wherein the Title Company is made a party
thereto, the Title Company shall be entitled to recover reasonable attorney’s
fees and costs incurred, said fees and costs to be charged and assessed as court
costs in favor of the prevailing party. All parties agree that the Title Company
shall not be liable to any party or person whomsoever for misdelivery to
Purchaser or Seller of items subject to this escrow, unless such misdelivery
shall be due to willful breach of this Contract or gross negligence on the part
of Title Company.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

19



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

REAL ESTATE SALE CONTRACT

 

IN WITNESS WHEREOF, the parties hereto have executed this Real Estate Sale
Contract as of the Effective Date.

 

 

SELLER: BellSouth Telecommunications, LLC d/b/a AT&T Tennessee, a Georgia
limited liability company By: /s/ Francis C. Bishop Name: Francis C. Bishop
Title: Director Real Estate Transactions PURCHASER: CARTER VALIDUS PROPERTIES,
LLC, a Delaware limited liability company By: /s/ John E. Carter Name: John E.
Carter Title:  Manager



--------------------------------------------------------------------------------

Title Company Acknowledgement

The undersigned Title Company hereby joins in the execution of this Contract for
the sole purpose of agreeing to hold and dispose of the Earnest Money in
accordance with the provisions of this Contract and further agreeing to the
provisions in Section 11.21 thereof.

 

 

Chicago Title Insurance Company By:  

 

Name:   

 

Title:  

 

Date:  

 

  , 2013



--------------------------------------------------------------------------------

EXHIBIT A TO REAL ESTATE SALE CONTRACT

LEGAL DESCRIPTION

 

The legal description of the Land shall be as contained in Seller’s vesting deed
for the Property, provided if such description is different than the legal
description contained in the Title Commitment to be obtained by Purchaser, then
the Seller, at Closing, shall also deliver an executed quit claim deed
containing such other legal description to the Land as reflected by the Title
Commitment.



--------------------------------------------------------------------------------

EXHIBIT B TO REAL ESTATE SALE CONTRACT

 

Lessee’s Equipment and Personalty

“Lessee’s Equipment and Personalty” shall mean all furniture, equipment and
personal property of Lessee including without limitation inventory, servers,
racking, shelving, conveyer equipment, lifts, cabling, structured cabling plant,
antennae, machinery, air compressors, battery chargers, communication equipment,
data cabinets, automated teller machines, hoist equipment, lockers, plug-in
light fixtures, propane tanks, storage racks, trash compactors, signs, desks,
movable partitions, vending machines, computer software and hardware, movable
storage and utility rooms and removable trade fixtures and equipment, even if
bolted or otherwise affixed to the floors (including, without limitation,
telecommunication switches), in each case, as now or may hereafter exist in or
on the Improvements and any other personal property owned by Lessee or a
sublessee of Lessee, or other occupant of the Property. In no case shall
Lessee’s Equipment and Personalty include: fixtures (except as expressly
provided above), built-in heating, ventilating, or air-conditioning equipment,
or electrical equipment upstream of the medium voltage switchgear serving the
Building, all as utilized in connection with the operation of the Property.